202 F.2d 751
53-1 USTC  P 9286
UNITED STATES of America, Plaintiff-Appellee-Appellant,v.CANADIAN AMERICAN COMPANY, Inc., James Albert Wigmore, PearlJohnstone Wigmore, Westbury Farm & Land Corporation, WilliamE. Sheene, Jr., National Munitions Company, Eldred,Pennsylvania, Clyde M. Guild, as Liquidation Agent, NationalMunitions Company, Eldred, Pennsylvania, Town of NorthHempstead and Sadie Schwartz, Defendants, The IncorporatedVillage of Old Westbury and County of Nassau,Defendants-Appellants-Appellees.
No. 178, Docket 22583.
United States Court of Appeals Second Circuit.
Argued March 11, 1953.Decided April 1, 1953.

H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, A. F. Prescott and Homer R. Miller, Sp. Assts. to Atty. Gen., and Frank J. Parker, U.S. Atty., Brooklyn, N.Y., for United States of America, plaintiff-appellee-appellant.
J. Oakey McKnight, Mineola, N.Y., for Village of Old Westbury, defendant-appellant-appellee.
G. Burchard Smith, County Atty. of Nassau County, Mineola, N.Y., Francis J. Donovan, Deputy County Atty., Mineola, N.Y., of counsel, for Nassau County, defendant-appellant-appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion of the District Court, 108 F.Supp. 206.